ICJ_103_Diallo_GIN_COD_2011-09-20_ORD_01_NA_01_EN.txt.                    637




                            Declaration of Judge Cançado Trindade



                      1. The situation which the Court has just faced before delivering the
                   present Order is far from satisfactory, and the Order itself can hardly be
                   seen as entirely satisfactory either : although it amounts to a step condu-
                   cive to a decision on reparations in the present case of Ahmadou Sadio
                   Diallo (Republic of Guinea v. Democratic Republic of Congo), yet a deci-
                   sion to that effect is, once again, postponed by the Court. In my under-
                   standing, the Court could, and should, have already decided on the
                   reparations due ultimately to Mr. A. S. Diallo, in its Judgment on the
                   merits, of 30 November 2010. This would have been more in conformity
                   with the principle of humanity, the principle of the good administration
                   of justice (la bonne administration de la justice), and the mens legis of the
                   applicable law in the cas d’espèce, namely, the 1966 UN Covenant on
                   Civil and Political Rights and the 1981 African Charter on Human and
                   Peoples’ Rights, in addition to the 1963 Vienna Convention on Consular
                   Relations (Art. 36 (1) (b)) 1. The material content and the hermeneutics
                   of the rights breached are to be borne in mind for the purpose of repara-
                   tions.
                      2. The mens legis of the human rights treaties which form the applicable
                   law in the cas d’espèce is also to be kept in mind. Both the International
                   Covenant on Civil and Political Rights and the African Charter on Human
                   and Peoples’ Rights contain provisions extending protection to individuals
                   against unreasonable delays in legal proceedings 2. Non‑compliance with
                   those provisions entail consequences for reparations. In my extensive sepa-
                   rate opi­nion in the Court’s Judgment of 30 November 2010 in the present

                       1 I pointed this out on the occasion of the Court’s adoption of its Judgment of

                   30 November 2010, in my separate opinion. In fact, the successive episodes in the whole
                   case of Ahmadou Sadio Diallo took place at intra‑State (rather than inter‑State) level, and
                   concerned a subject of rights who is not a State, but rather an individual, Mr. A. S. Diallo.
                   The rights violated in the cas d’espèce were : (a) the right to liberty and security of persons ;
                   (b) the right not to be expelled from a State without a legal basis ; (c) the right not to be
                   subjected to mistreatment ; and (d) the right to information on consular assistance in the
                   framework of the guarantees of the due process of law. The victim in this case is an indi-
                   vidual, national of the claimant State and subject to the jurisdiction of the respondent State
                   (during the occurrence of the facts of the case at issue).
                       2 The Covenant on Civil and Political Rights provides that all persons shall be entitled,

                   in full equality, “[t]o be tried without undue delay” (Art. 14 (3) (c)). The Covenant adds
                   that the court seised of a case of deprivation of liberty by arrest or detention is to “decide
                   without delay” on the lawfulness of the detention and is to order the release of the person
                   concerned if the detention is not lawful (Art. 9 (4)). The African Charter on Human and
                   Peoples’ Rights, for its part, determines that every individual shall have “the right to be
                   tried within a reasonable time by an impartial court or tribunal” (Art. 7 (1) (d)).

                   6




4 CIJ1024.indb 8                                                                                                       17/06/13 08:49

                    638 	        ahmadou sadio diallo (decl. cançado trindade)

                    case of Ahmadou Sadio Diallo, I deemed it fit to leave on the records my
                    reflections on the right to reparation in the cas d’espèce. Almost one year
                    later, I feel obliged to recall them now, under the merciless pressure of time,
                    on the occasion of the Court’s adoption of the present Order of today,
                    20 September 2011. I expressed therein my concern as to the decision then
                    taken that the provision of adequate reparation was to wait still further,
                    until the contending Parties failed to reach an agreement on this issue
                    within the forthcoming six months. To my mind, this resembled “an arbi-
                    tral, rather than a truly judicial procedure”, looking “somewhat disquiet-
                    ing” to me (para. 200).

                       3. Even more so considering the “prolonged length of time that the
                    handling of this case by the Court has taken”, since Guinea’s Application
                    of 1998 until the delivery by the Court of its Judgment on the merits of
                    30 November 2010 (para. 201). Yet, ever since, almost another year has
                    gone by, with the Order the Court has just adopted today, 20 Septem-
                    ber 2011 : the Court has been handling this case now for almost 13 years,
                    from the end of December 1998 to this end of September 2011. This once
                    again suggests that the time of human justice is not the time of human
                    beings. As I pondered in this respect in my lengthy separate opinion on
                    the Court’s Judgment of 30 November 2010, further delays could, and
                    should, have been avoided, “particularly when reparation for human rights
                    breaches is at stake” (para. 202) 3.

                         4. The Court, being the master of its own jurisdiction, in the present cir­
                    cumstances of the Diallo case could, and should, have proceeded ex officio,
                    sponte sua, to the determination of the reparations due to Mr. A. S. Diallo.
                    The Court is the master also of its own procedure, and unreasonable
                    ­prolongation of time-limits for the performance of procedural acts to com-
                     ply with obligations under international law is to be curtailed and
                     avoided. Yet, the issue of reparation has now, after the Judgment of
                     30 November 2010, once again been postponed. This should not have
                     occurred, as the present case has taken the Court well beyond the
                     ­
                     ­inter‑State dimension. Reparations could already have been ordered by
                      the Court, since its Judgment of 30 November 2010, largely on the basis
                      of considerations of equity. In my understanding, the State exists for
                      the human person, and contemporary international law — the new jus

                       3 After all, “the subject (titulaire) of the rights breached in the present case is not the

                    applicant State, but the individual concerned, Mr. A. S. Diallo, who is also the ultimate
                    beneficiary of the reparations due” (para. 203). The victim and the titulaire of the right to
                    reparation is the individual, whose rights have been breached (paras. 204‑205). One can
                    no longer keep on reasoning within the hermetic parametres of the exclusively inter‑State
                    dimension (paras. 206‑207). In the same separate opinion, I reviewed the available forms
                    of reparation (paras. 208‑210), bearing in mind the general obligation of States parties set
                    forth under Article 2 of the UN Covenant on Civil and Political Rights, and the fact that
                    the duty to provide reparation reflects a fundamental principle of general international law,
                    as acknowledged by this Court in its jurisprudence constante.

                    7




4 CIJ1024.indb 10                                                                                                    17/06/13 08:49

                    639 	     ahmadou sadio diallo (decl. cançado trindade)

                    gentium — likewise comes into operation for the human person. One
                    should never lose sight of the classic maxim : justice delayed is justice
                    ­denied.

                                         (Signed) Antônio Augusto Cançado Trindade.




                    8




4 CIJ1024.indb 12                                                                               17/06/13 08:49

